Citation Nr: 0949121	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease, status-post bowel resection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active service from February 2000 to July 
2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

Preliminarily, the Board notes that the Veteran has at times 
indicated that he was not able to obtain or maintain 
employment at least in part due to his service-connected 
disability.  However, as the claims folder shows that the 
Veteran was employed full-time for periods of time covered by 
this appeal and as he was also imprisoned for a period of 
time, the matter of entitlement to a total disability rating 
for compensation based on individual unemployability is 
referred to the RO for any action deemed appropriate.  

The increased rating issue was previously remanded by the 
Board in October 2008 for further development.  As will be 
further discussed below, the Board finds that the agency of 
original jurisdiction (AOJ) did not substantially comply with 
the remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  Consequently, the Board regrettably 
must again remand this case.

In particular, the October 2008 remand order instructed that 
VA medical records dating from March 2008 to the present be 
obtained.  While the VA examiner in 2009 reported findings 
from VA medical records dated after March 2008, none of the 
records were associate with the claims folder.  

Additionally, the October 2008 Board remand instructed that 
the RO should "contact the Social Security Administration, 
or other Federal agency, and obtain a complete copy of any 
and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits."  
However, none of the medical records considered by the Social 
Security Administration were obtained, despite the fact that 
the Administrative Law Judge's decision refers to medical 
records that are not currently of record and that are 
relevant to the issue on appeal.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request all relevant medical 
records from the Gainesville VAMC 
dating from March 15, 2008.  

2.  The RO must contact the Social 
Security Administration to obtain a 
complete copy of the records, to 
include medical records, underlying 
the adjudications for Social Security 
Disability benefits.  VA will end its 
efforts to obtain records from a 
Federal department or agency only if 
VA concludes that the records sought 
do not exist or that further efforts 
to obtain those records would be 
futile.

3.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


